Citation Nr: 0723927	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to service connection for depression, claimed as 
secondary to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In May 2007, the veteran testified at the 
RO before the undersigned in Washington, DC, via a 
videoconference hearing.  A transcript of that hearing has 
been incorporated into the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran asserts that he has depression secondary to his 
service-connected disabilities.  He is presently service-
connected for postoperative residuals of left patellar tendon 
rupture, rated 10 percent disabling, chronic fatigue with 
insomnia and complaints of memory loss, rated 10 percent 
disabling, and patellofemoral syndrome with chondromalacia, 
right knee, associated with postoperative residuals of left 
patellar tendon rupture, rated 10 percent disabling.

For the reasons stated below, the Board finds that further 
medical development is necessary in order to properly decide 
this claim.  Specifically, the veteran should be afforded a 
new VA psychiatric examination.  38 U.S.C.A. § 5103A(d).  

Under section 3.310 of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or aggravated by a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability. 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448. Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

While initial VA medical records dated in April 1997 and June 
1998 diagnosed the veteran as having no mental disorder, more 
recent records such as records dated in September 2001, June 
2003, and February 2005 reflect diagnoses of depressive 
disorder and depression.  Thus the first element under Allen 
has been satisfied.    

Regarding the second element under Allen, the basis of the 
RO's adverse decision in November 2005 was that there was no 
evidence relating the veteran's history of depression to his 
service-connected medical conditions.  In fact, the RO 
pointed out that there is evidence, i.e., an April 2005 
record, that indicates the veteran felt depressed due to the 
passing of his wife.  However, there is a September 2001 VA 
examination report that contains the requisite favorable 
nexus opinion evidence.  Specifically, the September 2001 VA 
examiner stated that the veteran exhibited mild to moderate 
symptoms associated with a depressive disorder, including 
problems with concentration.  The examiner said that the 
veteran noted a lot of worry about his knee and what was 
going to end up happening to him because he felt he was 
fairly young and was having all these health problems.  The 
examiner went on to note that the veteran did not quite 
understand what was going on and worried a lot about it.  

While this examination report satisfies the second element 
under Allen by providing some favorable nexus opinion 
evidence, a more definitive medical nexus opinion is required 
that more directly addresses whether the veteran's present 
depressive disorder is proximately related to or aggravated 
by his service-connected disabilities.  See 38 C.F.R. 
§ 3.310(a),(b) (effective October 10, 2006); 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records 
covering the period from February 2006 to 
the present should be obtained.

2.  The veteran should be afforded a VA 
examination to determine whether his 
presently diagnosed depressive disorder 
is related to service or his service-
connected disabilities.  The examiner 
should review the veteran's claims file 
and note such review.  The examiner 
should then be asked to opine as to 
whether it is at least as likely as not 
(i.e. a 50 percent degree of probability 
or higher) that the veteran's depressive 
disorder, if currently diagnosed, is 
related to service or proximately due to 
or aggravated by his service-connected 
right and left knee disabilities and/or 
chronic fatigue with insomnia and 
complaints of memory loss.  

If the examiner finds that the veteran's 
depression was aggravated by his service-
connected disabilities as opposed to 
being proximately due to such 
disabilities, the examiner should report 
the baseline level of severity of the 
depressive disorder prior to the onset of 
aggravation.  

The examiner should provide his or her 
rationale for these opinions.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

